On behalf of His Excellency the President of the Republic of Botswana, Lieutenant General Seretse Khama Ian Khama, allow me at the very outset to join other delegations in extending our heartiest congratulations to Mr. Mogens Lykketoft on his election to the presidency of the General Assembly at its seventieth session. His election bears witness to the excellent credentials he brings to the office, which should greatly support the execution
of his mandate during this historic year on the United Nations calendar. We wish to assure him of Botswana’s unequivocal support throughout his term of office.
My delegation and I also wish to take this opportunity to recognize, with appreciation, his predecessor, His Excellency Mr. Sam Kahamba Kutesa, whose leadership and purposeful endeavours as President of the Assembly at its sixty-ninth session were significantly evident in international efforts to address the global challenges confronting the world today. The high-level events he convened in that regard demonstrated his genuine commitment to sustainable development, to peace and security and to human rights and human dignity.
We are confident that the President’s efforts will further and firmly guide the general membership of the Organization onto a path that ensures the full and effective implementation of the historic post-2015 development agenda that world leaders adopted only a few short days ago.
I would be remiss not to seize this opportunity also to commend the Secretary-General, His Excellency Mr. Ban Ki-moon, whose passion and dedication have been, and continue to be, instrumental to the work of the Organization.
The year 2015 marks an extraordinarily momentous year in the history of humankind. It is not only the seventieth anniversary of the birth of the United Nations but also the seventieth anniversary of the end of the Second World War, the twentieth anniversary of the World Summit on Social Development, the
twentieth anniversary of the Beijing Declaration and Platform for Action, and the fifteenth anniversary of the Millennium Summit, to mention but a few. That list of the global milestones is by no means exhaustive, but it demonstrates the resolute and enduring commitment of the United Nations to championing the cause of humankind.
The significance of this year impels us to pause and recall the purpose, ideals and founding principles upon which the United Nations was established. It is imperative that we reflect on the history of this eminent Organization and that we take account of what we, the international community, have achieved and can still achieve to safeguard the aspirations and integrity of the founders of the United Nations and to uphold the absolute primacy and veracity of the Charter. Furthermore, this year offers an opportunity for us to admit our failures and to draw attention to the areas where we have fallen short of fulfilling our individual and collective responsibility to deliver on all three anchors of human development: peace and security, development, and human rights.
The President’s choice of a theme for this year’s general debate, “The United Nations at 70 — a new commitment to action”, is therefore fitting, because it provides a pertinent context for our deliberation and reflection at this critical juncture in our lifetimes. Fifteen years ago, at the Millennium Summit of 2000, the largest gathering of world leaders in history adopted the Millennium Declaration (resolution 55/2), which, inter alia, espoused the need for a people-centred framework for global development. That framework gave birth to the Millennium Development Goals (MDGs). The MDGs were a landmark set of eight time-bound Goals aimed at addressing extreme poverty and social inequalities. For the first time, there was a clearly codified global agenda focusing nations around the world on priority areas for meeting the needs of the world’s poorest people and liberating them from the dehumanizing conditions of abject poverty. The Secretary-General’s final report on the MDGs, The Millennium Development Goals Report 2015, shows that significant progress has been made in realizing those Goals.
Those notable achievements notwithstanding, the sombre truth is that progress has largely been uneven across and within countries and regions. We continue to see multitudes — especially the poorest, vulnerable and marginalized in our societies — subjected to
unacceptable living conditions. Social exclusions and inequalities still present a significant challenge in most countries, with women and girls and the youth bearing the heaviest weight of those circumstances. The situation varies from one nation to another owing to their different national realities and capacities, requiring more focused and targeted interventions to effectively address the issues and ensure the sustainability of the developments achieved.
In Botswana, we are proud of the tremendous strides we have made in the implementation of the MDGs, particularly given the enormous resource and capacity constraints we faced, and continue to face, as we implement our development programmes and prepare to domesticate the new agenda. Poverty eradication, gender equality, the empowerment of women, girls and youth, job creation and equal access to health and other social services remain high on our national agenda. However, we march on with steadfast determination to ensure that every opportunity is seized, every effort is galvanized and every resource is employed to ensure the inherent dignity and fundamental freedoms of all the citizens of Botswana. That includes paying due attention to the needs of the aged and to people with disabilities. In that regard, the Botswana Government is currently in the final stages of developing the country’s National Vision 2030 and National Development Plan 11 in order to ensure firm alignment and complementarity between national aspirations and the building blocks to deliver them.
As dusk descends on the MDGs, the Government of Botswana has enthusiastically begun to prepare for the dawn of the new global development framework. Botswana therefore welcomes the highly anticipated adoption of the profoundly ambitious and transformative Sustainable Development Goals set out in the 2030 Agenda for Sustainable Development (resolution 70/1). which represent the culmination of more than two years of exceptionally intensive, broad and exhaustive negotiations. The Agenda represents a global vision for the sustained prosperity of humankind and the living planet, in which universal peace and security form the foundation for sustainable development across all nations.
We look forward to the effective implementation of the integrated and indivisible 17 Goals and 169 targets arrived at through an all-inclusive intergovernmental process, as mandated by the outcome document of the United Nations Conference on Sustainable Development
2/25 15-29664

01/10/2015 A/70/PV.23
in 2012. The Botswana Government embarks on this new course with increased optimism that we shall indeed realize the future that we all want.
In December, the parties to the United Nations Framework Convention on Climate Change will convene in Paris to adopt a universal, legally binding agreement on climate change. The importance and urgency of this cannot be overemphasized. Climate change, if left unchecked, is arguably the greatest environmental challenge the world is facing, with potentially catastrophic consequences for our planet and future generations. We continue to witness a dangerous rise in sea levels, melting glaciers, a severe decline in agricultural output, changing weather patterns and health challenges caused by the changing climate conditions.
Climate change also presents a serious security threat, for it displaces millions of people and condemns an even greater number to sub-par living conditions. We extend our condolences to all those who have lost loved ones or who have experienced the destruction of property caused by natural disasters. Developing countries are the hardest hit, because they have limited capacities to respond to such effects and therefore require substantial assistance in developing climate-smart technology in order to reduce their vulnerability and to transition to low-carbon growth paths.
In the pursuit of global development that leaves no one behind, the Botswana delegation believes that particular focus should be given to countries in special situations and to the specific support they require to build their economies. In November 2014, the landlocked developing countries (LLDCs) met in Vienna to adopt the Vienna Programme of Action on Landlocked Developing Countries, which identifies six priority areas, including infrastructure development and maintenance, international trade and trade facilitation, regional integration and cooperation, and structural economic transformation. Botswana, like other LLDCs, will require a substantial augmentation of its capacity to implement any of those areas. That also holds true for middle-income countries, a category to which Botswana belongs. Figures show that 75 per cent of the world’s poorest populations live in middle-income countries.
The clarion call is therefore to explore the mechanisms by which such countries can be assisted in order to address entrenched and widespread poverty. The scale of the required assistance goes well beyond
the obvious need for infrastructure development, strengthening of institutions, access to technology, skills development and the development of social protection floors, inter alia. It is critically important to extend financing for development in order to address the specific needs and challenges of individual middle-income countries instead of employing a one-size-fits-all policy framework. Failure in that regard would be detrimental to the development trajectory of middle-income countries, with a real possibility that they could relapse to least developed country status.
Discussions have commenced in various United Nations platforms on how the Organization should transform itself to be better structured and better equipped to effectively and efficiently carry out its mandate and better serve the best interests of its Member States. Botswana believes that chief among the scores of considerations should be the coordination between and among the different United Nations agencies for stronger system-wide coherence that extends to improved cooperation with regional and subregional organizations. That, we believe, would go a long way towards enhancing international efforts to address the myriad challenges to development and to durable peace and security.
We cannot speak about development or about peace and security without considering the increasingly disturbing phenomenon of migration. The flow of international migrants has continued to grow exponentially since the High-level Dialogue on International Migration and Development, which was held in New York in October 2013. Conflict, political instability and poverty are the main push factors for migration from developing to developed countries, as evidenced by the thousands who continue to cross the Mediterranean to Europe in search of economic opportunities. The grave conditions to which migrants are exposed, along with the unprecedented levels of humanitarian crises to which their movements contribute, are cause for great concern.
It is wrong to blame any single European country for its immigration policy, since each country has to assess its own ability to accommodate such influxes. Nor should Europe be blamed for the tragic drownings at sea, which are the fault of migrants’ countries of origin.
Botswana believes that the issue of migration warrants the urgent attention of the international community, with a view to developing a comprehensive
15-29664 3/25

A/70/PV.23 01/10/2015
and lasting solution. The imposition of quotas to make it mandatory for countries to accept migrants or refugees is not the best solution. Instead, consideration should be given to rewarding and supporting the countries that accept migrants or refugees by setting up a special fund under the Office of the United Nations High Commissioner for Refugees. Europe, or preferably the entire international community, should contribute annually to such a fund, based on an assessment of each country’s economic status and whether it is hosting refugees. If anything should be mandatory, it should be that approach. In summary, the more refugees a country takes, the bigger its reward or support and the lower its contribution to the fund.
We welcome the Secretary-General’s initiative to convene the first-ever World Humanitarian Summit next year. It should not only enhance existing and new efforts to address the issue of migration, but should also ensure comprehensive, coherent and cohesive approaches for responding to the critically urgent issue of the global humanitarian architecture.
Botswana remains gravely concerned about the serious threats to international peace and security in many parts of the world, which arguably present the greatest challenge to human development. We are witnessing an alarming rise in instability, insecurity and violent conflicts which are causing untold devastation and human suffering. The unremitting loss of innocent lives and the escalation in humanitarian crises have reached tragic levels, making it imperative for the international community to take urgent and decisive action. We take this opportunity to commend all humanitarian and human rights organizations for the good work they do on behalf of humankind.
The growing involvement of non-State actors and radical extremists in most conflict situations is deeply troubling. The activities of such entities introduce additional layers of difficulty to the processes for the management and resolution of conflicts. Terrorism, including the emergence of abductions as one of its many forms, further increases the complexity of the response to conflict in areas of unrest.
In a world in which borders are porous and nations are increasingly interdependent, threats to security in any region have consequences for all. The only difference is in the degree of impact. In Africa, the situations in Somalia, Libya and South Sudan, to mention but a few, are a current preoccupation and a cause of deep concern for the continent. However, the
African Union, through its regional mechanisms and international support, is actively engaged in efforts to resolve the conflicts. Botswana remains fully supportive of those ongoing efforts. We hope that lasting solutions can be found before there is any further loss of innocent lives and before instability becomes entrenched in those societies.
In other parts of the world, we remain deeply concerned about the situation in the Middle East. The Israeli-Palestinian conflict has remained unresolved for several decades, without any real promise of an end in sight. Botswana continues to lend its unequivocal support to the two-State solution, and we join the call for constructive dialogue by the parties involved.
Of particular concern in the Middle East are the political crisis in Yemen and the protracted war in Syria. The latter especially has wreaked unprecedented havoc on a people, to an extent not seen since the Second World War. Botswana is profoundly troubled that the Security Council nonetheless seems paralysed by the hard divisions among its members that prevent it from upholding its responsibilities under Chapter V of the Charter of the United Nations and from taking decisive action against the Syrian Government. Despite the carnage and property destruction of unspeakable proportions that have raged in that country since 2011, some Council members still obstruct initiatives intended to end the war and alleviate the desperate plight of the poor Syrian people.
Horrified by the torment visited with appalling impunity upon the Syrian people by their own Government, Botswana joined 58 concerned members of the international community in 2013 to petition the Security Council to refer Syria to the International Criminal Court. We deeply regret that action on that matter continues to be frustrated by divisions within the Council.
In the light of such challenges, Botswana continues to firmly support the initiative of France calling for the permanent members of the Council to refrain from using their veto power in situations involving mass atrocities. The United Nations, which promotes democracy around the globe, should lead by example. The Security Council is not an example of democracy when permanent membership is limited to five countries, which have a veto. There should be no permanent members and no veto at all. The practice of might making right is actually wrong.
4/25 15-29664

01/10/2015 A/70/PV.23
Generally speaking, States have the primary responsibility to ensure the protection of their people. In reality, however, some States, such as Syria, are manifestly failing to exercise that responsibility. Instead, they violate international humanitarian law with shameful impunity. Clearly, that should trigger the application of measures under pillars two and three of the responsibility to protect — yet nothing is happening. Might it be time to make the responsibility to protect a formal agenda item for debate by the General Assembly? Perhaps such a debate could provide sufficient impetus for the Security Council to carry the full mantle of its mandate, including by improving its relationship with the International Criminal Court in order to facilitate the investigation and prosecution of the perpetrators of crimes against humanity.
Botswana’s commitment to a strong and effective international justice system remains resolute. Our belief in the International Criminal Court as the only standing international criminal tribunal for war crimes and crimes against humanity is unwavering. The Botswana Government regrets that non-cooperation by some States parties to the Rome Statute still plagues the Court, creating leeway for continued impunity and escape from accountability for crimes against humanity. We therefore urge all parties to the Rome Statute of the International Criminal Court to stand fully behind the Court. Cooperation is vital to for the assurance of the Court’s integrity and effective functioning.
My delegation and I are hopeful that, as we commemorate the 70 years of the United Nations, we can have unanimous agreement that judicial accountability, inclusive governance and the protection and promotion of human rights are essential elements for peaceful societies. That should not be seen as the preserve of the International Criminal Court or of the Security Council alone, but rather as a shared responsibility and norm of the global community.
Finally, the sooner the world is rid of the feeble leadership of Sepp Blatter at the Fédération Internationale de Football Association, the better. Corruption, poor governance and a leader who has gone well beyond his sell-by date make that organization almost a mirror image of a failed State. Good governance should not apply to politics alone, but to all institutions, especially international organizations.
Let me conclude by reaffirming Botswana’s commitment to and abiding faith in the purposes and founding principles of the United Nations. We
are strongly committed to a world that nurtures and sustains all life within the natural limits of the living planet, leaving absolutely no one behind. Botswana is truly optimistic in its belief that, with genuine political will and concerted collective effort, such a world can be achieved.
